Notice of Pre-AIA  or AIA  Status
The present application, filed on or after     March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7, 9, 13 and 15-22 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of the species of Example 414 found on page 104 of the instant specification, and in Figure 4 on page 213 (reproduced below), 
N-((1r,4S)-4-(3-chloro-4-cyanophenoxy)cyclohexyl)-2-((3S)-3-((4-(2-(2,6-dioxopiperidin-3-yl)-1,3-dioxoisoindolin-5-yl)piperazin-1-yl)methyl)pyrrolidin-1-yl)pyrimidine-5-carboxamide

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


in the reply filed on September 15, 2020 was acknowledged in a previous Office Action.  The requirement was deemed proper and therefore made FINAL in a previous Office Action.

	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.


	As a result of the current amendments to the claims, the following rejections now apply.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2022 was filed after the mailing date of the non-final Office Action on 
October 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Improper Markush Grouping Rejection
Claims 1-7, 9, 13 and 15-22 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Specifically, the species of the Markush group of compounds of the structure in present independent claims 1, 19 and 20 do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common.  This rejection applies for the Markush groups used to define each of ABM, L, AL, q, CLM, W, W1, W2, Q, Q1, Q2, Q3, Q4, X, Y3, Y4, Y5, R, R’, R”, etc.  Claims 1-7, 9, 13 and 15-22 encompass a wide variety of chemical species which are in different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.  Such is evidenced by the fact that each position in the structure, ABM-L-CLM, encompassed by independent claims 1 and 19 is a variable (i.e., no single position in the chemical formula can be construed as being common among each member of the Markush group).  The claims recite a Markush grouping for each position in the claimed structure, which is further narrowed (but still improper) in claims 3, 5, 6, 7, 13, etc.  
For the purposes of providing an example, it is noted that present claims 7, 13 and 21, for instance, encompass a wide variety of non-heterocyclic containing skeletons and heterocyclic containing skeletons such as pyridines, pyrrolidines, pyrimidines, piperazines, pyrazoles, imidazoles, pyrazines, benzofurans, piperidines, etc.  These compounds, are separately classified; pyridines are classified in CPC C07D 213/02+; pyrrolidines are classified in CPC C07D 207/04+; pyrimidines are classified in CPC C07D 239/24+; piperazines are classified in CPC C07D 241/04; pyrazoles are classified in CPC C07D 231/10+; imidazoles are classified in CPC C07D 233/54+; pyrazines are classified in CPC C07D 241/10+; benzofurans are classified in CPC C07D 307/78+; piperidines are classified in CPC C07D 211/06+; etc.  This demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
One of ordinary skill in the art cannot envision the boundaries of these claims and the structures of independent claim 1 and independent claim 19 encompass, at the very least, thousands of compounds.  This is certainly not a grouping of patentable indistinct alternatively usable species.  These are limitations which can be interpreted as encompassing any compound.  Further, as one can also observe, searching the entire scope of independent claim 1 or independent claim 19 is impossible and results in an incomplete search using electronic structure search tools.  Since there is no common core, billions of references are retrieved and overload the system.  
As a result of the wide range of compounds possible, each compound does not belong to the same recognized physical or chemical class or to the same art-recognized class and no credible evidence for a common use amongst all claimed compounds exists.  A person of ordinary skill in the art would understand that compounds with such greatly varied structure cannot be expected to have predictable properties.  Therefore, in the absence of evidence to the contrary, all compounds within the metes and bounds of the extraordinarily large Markush grouping of the instant claims cannot be individually envisioned and each expected to be functionally equivalent.

In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 
37 CFR 41.31(a) (1) (emphasis provided).


As a result of the improper Markush rejection above, the search and examination in the present application has been limited to a proper Markush grouping as defined below.  

In the Restriction Requirement of July 13, 2020 on page 3 (reproduced in-part below), it was requested that Applicant indicate how the elected species was embraced by the instant claims by providing definitions of the variables listed in the independent claims.

    PNG
    media_image2.png
    325
    636
    media_image2.png
    Greyscale

Unfortunately, Applicant did not provide such indication of how the elected species was embraced by the claims eventhough the claims are voluminous and complex.  Therefore, it is provided below that the elected species of Example 414,
N-((1r,4S)-4-(3-chloro-4-cyanophenoxy)cyclohexyl)-2-((3S)-3-((4-(2-(2,6-dioxopiperidin-3-yl)-1,3-dioxoisoindolin-5-yl)piperazin-1-yl)methyl)pyrrolidin-1-yl)pyrimidine-5-carboxamide

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
was embraced by the claims when in a compound of the structure,
ABM-L-CLM,
CLM represents chemical structure (a),
 
    PNG
    media_image3.png
    152
    253
    media_image3.png
    Greyscale
,
Q1=CH; Q2=CH; Q4=CH; W represents C=O; X=O;  
Q3=C substituted with R and R is a heterocyclyl covalently joined to the linker (L) and n=1; 
Z=O; A=absent; G=H;

L represents -(AL)q- wherein q=2; 
the 1st AL=CRL1RL2 wherein RL1=H and RL2=H; and the 2nd  AL=C5heterocyclyl;
ABM represents the structure,

    PNG
    media_image4.png
    159
    417
    media_image4.png
    Greyscale
,
W1=aryl substituted with halo and cyano;
the Y3 attached to W1 represents oxygen; 
Q=6-membered ring with zero heteroatoms; RQ=H; 
there are two (2) Y3 variable substituents between variables Q and W2 wherein the 1st Y3 (attached to variable W2) represents C=O and the 2nd Y3 (attached to variable Q) represents NRY2 wherein RY2=H; and
W2=heteroaryl.
For the sake of advancing prosecution, the search and examination has proceeded as follows in the present application.  In the present application, only a prior art search has been performed, inclusive of the elected species of Example 414, for compounds of the structure, 
ABM-L-CLM,
wherein
ABM represents

    PNG
    media_image5.png
    198
    495
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    138
    422
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    130
    383
    media_image7.png
    Greyscale

 or 
    PNG
    media_image8.png
    100
    329
    media_image8.png
    Greyscale
 

(see claim 6 filed September 15, 2020);


CLM represents the single chemical structure

    PNG
    media_image9.png
    151
    332
    media_image9.png
    Greyscale
 
where W represents CH2, CHR or C=O
 
(see claim 9 filed September 15, 2020);  

		and

all other variables are as defined.



Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered. Applicant argues that the amendments to claim 1 and claim 19 overcomes the improper Markush rejection.  Applicant again argues that the improper Markush rejection is incorrectly focusing on the individual components of the claimed androgen receptor binding moiety structure (ABM) and the cereblon E3 ubiquitin ligase binding moiety (CLM) structure to assert that the claimed compounds are improper Markush groups.  Applicant argues that the presently claimed ABM and CLM structures, when examined as a whole, have significant structural similarity and share the common use of ubiquitinating and degrading androgen receptor.  
In response, Applicant’s arguments have been considered again but have not been found persuasive.  The claimed compounds, as a whole, have been considered in determining whether or not the claimed compounds in present claims 1 and 19 are considered to be a proper Markush grouping.  A Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class and have a common use.  In the instant case, the alternatives are not from the same physical or chemical class.  For example, currently amended claim 1 defines the CLM variable as follows:
(a) CLM is a cereblon E3 ubiquitin ligase binding 
    moiety represented by the chemical structure:

    PNG
    media_image10.png
    182
    306
    media_image10.png
    Greyscale

wherein W is CH2, CHR, or C=O;
	Q1, Q2, Q3, and Q4 are each independently N, CH, or 
CR;
and claim 1 defines the ABM variable as follows:
    PNG
    media_image11.png
    29
    602
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    201
    536
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    550
    618
    media_image13.png
    Greyscale
.

Compounds wherein 
CLM= 
    PNG
    media_image14.png
    182
    309
    media_image14.png
    Greyscale
; 
W=NH; Q1=N; Q2=C substituted with R and n=1; Q3=N; Q4=CH; 
ABM=
    PNG
    media_image12.png
    201
    536
    media_image12.png
    Greyscale
 ;
W1=6-membered heteroaryl (i.e., pyridyl); 
Y3=a bond (all occurrences); (Y3)0-5=zero; (RQ)=zero;  
Q=cyclohexyl (i.e., a 6-membered alicyclic ring); and 
W2=6-membered heteroaryl (i.e., pyridyl) ;

Classified in CPC C07D 487/04;

is not be considered in the same class as compounds 
wherein CLM= 
    PNG
    media_image15.png
    178
    300
    media_image15.png
    Greyscale
; 
W=CH; Q1=CH Q2=C substituted with R and n=1; Q3=CH; Q4=CH; 
ABM=
    PNG
    media_image12.png
    201
    536
    media_image12.png
    Greyscale
 ;
W1=6-membered aryl (i.e., phenyl); Y3=O; (Y3)0-5=zero; 
(RQ)=zero; Q=1,4-dithianyl (i.e., a 6-membered alicyclic ring); and 
W2=6-membered aryl (i.e., phenyl) ;
Classified in CPC C07D 409/14.

Further, there is not a single chemical element found in the structure, ABM-L-CLM, in independent claims 1 and 19, not even a single carbon atom.  Therefore, Applicant’s arguments are not persuasive.  


Claim Objections
Claim 19 is objected to because of the following informalities:  in claim 19, line 1 of the claim, “compounds” should have been “compound”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 13, 15-19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  No support is found in the originally filed claims or the originally filed specification for the following newly added subject matter to the claims:
a) the added ranges to the definition of the R variable in independent claim 1 and independent claim 19 {i.e., 5-membered aryl, 3-7 membered heterocyclyl, etc.};

b) the added ranges to the definitions of the R’ and R” variables in independent claim 1 and independent claim 19 {i.e., 5-membered aryl, 3-7 membered heterocyclyl, etc.};

c) the amended definition of variable q in independent claim 1 and independent claim 19;

d) the added ranges to the definition of the AL variable in independent claim 1 and independent claim 19 {i.e., 5- or 6-membered aryl optionally substituted with 1-4 RL1, etc.};  and

e) the added range to the definition of the W2 variable in independent claim 1 and independent claim 19 {i.e., 6-membered heteroaryl optionally substituted with 1-4 RW2}.
The dependent claims do not remedy the problems noted above and therefore, do not provide support for the present claimed invention.  Applicant should have specifically identified exactly where in the specification the support was found {e.g., page number(s) and paragraph number(s)} for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  Therefore, the claims lack written description as such.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-7, 9, 13, 15-19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the definition of the R variable makes claim 1 confusing and therefore, indefinite.  The R variable is found in the chemical structure, 
    PNG
    media_image16.png
    182
    306
    media_image16.png
    Greyscale
, under the definition of variable CLM and the “n” variable represents 1 to 4.  It is not clear how one R {when n=1} is covalently joined to the L variable when variable R represents, for instance, monovalent substituents such as -Cl, -F, -Br, -CF3, -CN, -OCF3, etc.  See independent claim 19 for same.
In claims 1 and 19, a valence problem is now raised due to the definition of variable n and the currently amended definitions of variables Q1, Q2, Q3 and Q4.  Variables Q1, Q2, Q3 and Q4 can now independently represent N, CH, or CR.  Variable n represents 1 to 4 in the chemical structure, 
    PNG
    media_image16.png
    182
    306
    media_image16.png
    Greyscale
 and  therefore, there is no available carbon atom in the aromatic ring to which the R variable can be variably attached.  For instance, it is not proper for any of Q1, Q2, Q3 or Q4 to represent N or CH or CR and one or more (since n represents 1 or 2 or 3 or 4) of Q1, Q2, Q3 and Q4 be substituted by R.  Therefore, independent currently amended claims 1 and 19 are indefinite.  Dependent claims which do not remedy this problem are also found indefinite.  
In independent currently amended claims 1 and 19, there is a definition for variable RL5 but RL5 is no longer found in any other variable definition.  Therefore, the presence of a definition for variable RL5 makes independent claims 1 and 19 indefinite.
Claim 3 lacks antecedent basis from currently amended claim 1 because there is no earlier recitation now in claim 1 that the W1 variable in claim 1 can represent a phenyl that is substituted with C≡N as found in claim 3.  Therefore, none of the W1 substituents in claim 3 have proper antecedent basis from currently amended independent claim 1.
Claim 6 lacks antecedent basis from currently amended claim 1 because there is no earlier recitation now in claim 1 that the W1 variable in claim 1 can represent a phenyl that is substituted with C≡N, C≡CH, etc. as found under the definition of RQ3 in claim 6.
Claim 7 lacks antecedent basis from currently amended claim 1 because there is no earlier recitation now in claim 1 that the W1 variable (under the ABM variable definition) in claim 1 can represent a phenyl that is substituted with C≡N as found in claim 7.  Therefore, none of the ABM substituents in claim 7 have proper antecedent basis from currently amended independent claim 1.
Currently amended claim 22 lacks antecedent basis from independent claim 1 because there is a compound claimed in claim 22 which is not embraced by claim 1 due to the definition of variable Q in claim 1.  See the next to the last compound claimed in claim 22,

    PNG
    media_image17.png
    135
    536
    media_image17.png
    Greyscale
.
	Claims 15 and 22 each lack antecedent basis from currently amended claim 1 because there is no earlier recitation now in claim 1 that the W1 variable in claim 1 can represent a phenyl that is substituted with C≡N as found in the compounds of claim 15 and claim 22.  Therefore, none of the claimed compounds in claim 15 or in claim 22 have proper antecedent basis from currently amended independent claim 1.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered.  In regards to some of the  substituents defined by variable R (such as -Cl, -F, -Br, -I, etc.) and R being covalently joined to the L variable, Applicant argues that one skilled in the art would appreciate that three further R groups are possible since n is an integer from 1 to 4.  
In response, the claims do not make it clear that variable n must be greater than 2 if one R represents monovalent substituents such as -Cl, -F, -Br, -CF3, -CN, -OCF3, etc.  Therefore, the rejection is maintained.
In regards to claim 22, Applicant argues that the rejection should be withdrawn since claim 22 has been amended.  In response, the next to the last compound claimed in claim 22 lacks antecedent basis from claim 1 because of the definition of variable Q in claim 1.  Therefore, the rejection is maintained. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 6, 7, 15 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The W1 variable in currently amended claim 1 does not represent a phenyl that can be substituted with any of C≡N or C≡CH or C2-6 alkenyl or C2-6 alkynyl.  Therefore, claims 3, 6 and 7 each fail to further limit currently amended independent claim 1 because claims 3, 6 and 7 are broader in scope than claim 1.  
The next to the last compound claimed in claim 22 is not embraced by claim 1 due to the definition of variable Q in claim 1.  Therefore, currently amended claim 22 fails to further limit currently amended claim 1 because claim 22 is broader in scope than claim 1.  
The W1 variable in claim 1 does not represent a phenyl that can be substituted with cyano (C≡N).  Therefore, claims 15 and 22 each fails to further limit currently amended independent claim 1 because claims 15 and 22 are broader in scope than claim 1.  


Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered. In regards to claim 22, Applicant argues that the rejection should be withdrawn since claim 22 has been amended.  In response, the next to the last compound claimed in claim 22 fails to further limit claim 1 because of the definition of variable Q in claim 1.  Therefore, the rejection is maintained. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, 13 and 15-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of copending Application No. 17/075,808 {US 2021/0113557}.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending application claims a method of using compounds which anticipate the present claimed invention.  See, for instance, the 1st compound listed in claim 12 (which is the elected species of Example 414 in the present application) and Compound (I-b) listed in claim 12 (which is the same as Compound 399 claimed in present claim 15 and claimed in present claim 22).
The present application shares at least one common inventor {i.e., Andrew P. Crew} with the copending application.  The present application is not related to copending Application No. 17/075,808 and thus, no 
35 USC 121 shield exists here either.  See MPEP 804.01.  Therefore, the present claimed invention is anticipated and/or rendered obvious over the claims in the copending application. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  


Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered.  Applicant has requested that the provisional nonstatutory obviousness-type double patenting rejection be held in abeyance until such time as allowable subject matter is determined in the present case.  
In response, if in the future any arguments are presented pertaining to the provisional nonstatutory obviousness-type double patenting rejection, said arguments will be deemed untimely. 


	The elected species of Example 414 is not allowable.  See the 1st compound listed in claim 12 in copending Application No. 17/075,808, which is the elected species of Example 414 in the instant application.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


May 25, 2022
Book XXIV, page 108